Citation Nr: 0122874	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  96-04 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
including post traumatic stress disorder (PTSD), depression, 
psychosis, anxiety disorder, and obsessive compulsive 
disorder.  


REPRESENTATION

Appellant represented by:	William K. Randolph, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The veteran's active military service extended from April 
1966 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied 
entitlement to service connection for post traumatic stress 
disorder.  

In November 1999, the Board rendered a decision on the 
veteran's claim.  In February 2001 the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") vacated the Board's decision and remanded the 
case.  

Subsequent to the Board's November 1999 decision, the veteran 
perfected an appeal for entitlement to service connection for 
a psychiatric disorder to include post traumatic stress 
disorder (PTSD), depression, psychosis, anxiety disorder, and 
obsessive compulsive disorder.  The diagnoses of the 
veteran's psychiatric disorder of record are varied.  
However, the veteran's basic assertion is that whatever 
psychiatric disorder he has was caused by his active service 
and he warrants service connection for the disorder.  As 
such, the Board has rephrased the issue above.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Implementing regulations were recently 
promulgated.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Because of the change in the law brought about by the VCAA, 
the Court ordered a remand to comply with the notice and duty 
to assist provisions contained in the new law.  Because the 
RO has not yet considered whether any additional notification 
or development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The RO has not attempted to verify the veteran's alleged 
inservice stressors with U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  The Board understands 
that the veteran has not yet provided specific dates and 
locations of alleged stressors which the RO can attempt to 
verify.  However, another request to the veteran to provide 
specific details should be made.  

Since the claim has expanded from a claim for service 
connection for PTSD into a claim for service connection for 
any and all potential psychiatric disorders, another VA 
psychiatric examination would be prudent to elicit a nexus 
opinion.  

The veteran's attorney submitted additional evidence directly 
to the Board under a cover letter dated July 26. 2001.  A 
waiver of jurisdiction of original consideration did not 
accompany this evidence by the RO.  As such this evidence 
must be remanded for consideration by the RO.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations promulgated on August 29, 
2001, are fully complied with and 
satisfied. 

2.  The RO will ensure that the evidence 
submitted directly to the Board in July 
2001 is properly incorporated into the 
veteran's claims file.  This evidence is 
contained on the top of volume 3 of the 
veteran's claims file.  If necessary, the 
RO should start a 4th volume of the claims 
file.  

3.  The RO should contact the veteran and 
request he provide a list of the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he has receive recent treatment for 
his claimed psychiatric disorders and 
which he feels have not yet been obtained 
by the RO.  Subsequently, and after 
securing the proper authorizations where 
necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.  All information 
obtained should be made part of the file.  
The RO should also obtain all the records 
of any treatment at VA facilities which 
are not already on file.  

4.  The RO should request from the veteran 
a statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed during service.  
The veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of the 
events, his service units in Korea, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

5.  Regardless of the veteran's response, 
the RO should review the file and prepare 
a summary of all the claimed stressors.  
This summary and all associated documents 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, VA 22150-3197.  See VA MANUAL 
M21-1, Part VI, Paragraph 7.46 (1992).  
They should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors.

6.  Following the above, the RO must make 
a specific determination as to whether 
(and if so, which) any stressors reported 
by the veteran are verified.  The RO must 
also specifically render a finding as to 
whether the appellant ". . . engaged in 
combat with the enemy."  The RO should 
address any credibility questions raised 
by the record.

7.  Following the above, the veteran 
should undergo a VA psychiatric 
examination.  The examination report 
should include a detailed account of all 
pathology found to be present.  If there 
are different psychiatric disorders found 
to be present the examiner should be 
requested, if possible, to reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or another, it should be specified.  If a 
diagnosis of post-traumatic stress 
disorder is appropriate, the examiner 
should specify the credible "stressors" 
that caused the disorder and the evidence 
upon which they relied to establish the 
existence of the stressor(s).  The 
examiner should also describe which 
stressor(s) the veteran reexperiences and 
how he reexperiences them.  The 
psychiatrist should describe how the 
veteran's psychiatric symptoms affect his 
social and industrial capacity.

	The report of examination should 
include a complete rationale for all 
opinions expressed.  All necessary special 
studies or tests including psychological 
testing and evaluation such as the 
Minnesota Multiphasic Personality 
Inventory (MMPI) and the Mississippi Scale 
for Combat-Related Post-Traumatic Stress 
Disorder are to be accomplished.  The 
examiners should assign a numerical code 
under the Global Assessment of Functioning 
Scale (GAF).  It is imperative that the 
physicians include a definition of the 
numerical code assigned.  Thurber v. 
Brown, 5 Vet. App. 119 (1993).

	The diagnosis should be in accordance 
with the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. rev., 1994).  If 
possible, the examiner is requested to 
offer an opinion as to the etiology of any 
psychiatric disorders found to be present.  
That is, are any of the current 
psychiatric disorders of the veteran 
related to his military service?  The 
veteran's claims folder, including a copy 
of this remand, must be available to, and 
reviewed by, the examiner in conjunction 
with the examination. 

8.  Thereafter, the RO should readjudicate 
this claim.  In this regard, the RO should 
consider the evidence submitted directly 
to the Board in July 2001.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's attorney 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


